DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2020, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. rejection of claims 1-3 and 5-17 have been withdrawn. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moudgill et al, U.S. Publication No. 2016/0224514 A1, discloses an explicit length register specifying the same length for all vectors [paragraphs 315-320] and the instruction vmul_f $n0,$v0,$v1,$v2 [paragraph 363], which includes only one $n0.
Dorojevets et al, U.S. Publication No. 2005/0226337 A1, discloses an instruction provides a 5-bit register ID field, consisting of a one-bit mode field, and a 4-bit register offset field [paragraph 34].
Peleg et al, U.S. Patent No. 8,185,571 B2, discloses Registers in the register file 150, or memory locations in the memory, are accessed depending on the register address specified in the control signal. For example, for an operation on packed data, the control signal can include SRC1, SRC2 and DEST register addresses [col. 9, lines 33-49]; and Control bits SZ 610, bit twelve and bit thirteen, indicates the length of the data elements in the first and second packed data source registers [fig. 6a, 610 indicating length and not a register ID].

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a vector-multiply-vector instruction that includes one or more register IDs that identify one or more registers configured to store the first address of the first vector, a first length of the first vector, the second address of the second vector, and a second length of the second vector, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a vector-multiply-vector instruction that includes one or more register IDs that identify one or more registers configured to store the first address of the first vector, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Farley Abad/Primary Examiner, Art Unit 2181